Citation Nr: 0813213	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

This matter is before the Board on appeal from a September 
2005 determination from the above Regional Office (RO) that 
denied entitlement to VA benefits because the appellant's 
service did not establish him as a veteran for VA purposes.  




FINDING OF FACT

The Service Department has certified that the appellant did 
not have qualifying active military service as a member of 
the Philippine Commonwealth Army, including recognized 
guerrilla service, in the service of the United States Armed 
Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background and Analysis

The appellant maintains that he is a veteran who is entitled 
to VA benefits.  See 38 U.S.C.A. §§ 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.2(f), 3.321(b)(2), 4.16, 4.17 (2007).  

The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  
Certain service with the Philippine Scouts, the Commonwealth 
Army of the Philippines, and guerrilla service is considered 
to be qualifying service.  38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.40 (2007).  

The appellant contends that he should be entitled to service 
connection for various disabilities, including peptic ulcer 
disease, osteoarthritis, and malaria.  In this regard, he 
purports that he had valid military service with the 
Commonwealth Army of the Philippines during World War II.

In support of his claim, are a number of medical reports as 
well as documents from the Philippine Veterans Administration 
and the Philippine Army.  These documents essentially show 
the appellant's name was carried in the Approved 
Reconstructed (Grla) roster of the "A" Company, 1st 
Battalion, First Regiment, which was recognized on February 
8, 1943.  The recognition date was revised to May 20, 1942.  
He was honorably discharged due to the general demobilization 
of the Philippine Army in 1945.  

In February 2006, the RO requested certification from the 
service department of the appellant's records.  The 
appellant's last name, first name, middle initial, date of 
birth, place of birth, unit of assignment and dates of 
alleged service were provided to the service department.  

In March 2006, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Thereafter, the appellant submitted a January 1955 document 
from the General Headquarters, Armed Forces of the 
Philippines, Reserve Affairs Division.  It certifies that the 
appellant appears in the reconstructed roster (Grla) of the 
"B" Company, 1st Battalion, 1st Regiment approved and 
recognized as of February 8, 1943.  Recognition of this unit 
was revised as of November 17, 1942.  The appellant also 
submitted a list of service personnel for "B" Company, 1st 
Battalion, 1st Regiment dated February 1943.  

Unfortunately, the VA may not accept any of these documents 
as proof of service in the United States military because 
they were not issued by the service department.  The VA may 
only accept evidence of service submitted by a claimant when 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2007).  Consequently, the Board finds that the 
evidence submitted in support of the claim may not be 
accepted as verification of service for VA purposes.  In 
fact, VA is prohibited from finding verified service based 
upon such evidence.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that he did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 
(1997).  

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Accordingly, the Board finds that VA has fully complied with 
its duty under 38 C.F.R. § 3.203(c).

Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  He claims to have service with the United States 
Army sufficient to qualify him for VA benefits.  For 
entitlement to VA benefits, the law requires verification of 
service from the service department.  The appellant was 
notified of this requirement, and of the types of evidence 
acceptable to establish qualifying military service, in 
August 2005 and again in February 2005.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
which could substantiate the claim, which has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  Neither has he come forward with 
appropriate evidence, nor has he raised any reasonable 
possibility that such evidence exists.  In light of all these 
considerations, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's active 
service, and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).


ORDER

As a matter of law, entitlement to VA benefits is denied 
because the appellant's service does not establish him as a 
veteran for VA purposes.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


